DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherewyk (U.S. Patent No. 7,735,548).
Regarding Claim 1, Cherewyk discloses an apparatus adapted to be operably coupled to an oil and/or gas wellhead, the apparatus comprising: 
A deflector element (30) adapted to deflect particulate materials (Column 4: line 58 - Column 5: line 3) in a fluid, the deflector element (30) extending along a first axis (along 22), the deflector element (30) defining a cylindrical exterior surface, the deflector 
A plurality of through-holes (41) through which the fluid is adapted to flow after the particulate materials (Column 4: line 58 - Column 5: line 3) are deflected by the end face (34), the plurality of through- holes being formed through the deflector element (30), including through each of the end face (34) and the cylindrical exterior surface.
Regarding Claim 2, Cherewyk discloses the apparatus of claim 1, wherein the end face (34) is planar.
Regarding Claim 3, Cherewyk discloses the apparatus of claim 1, further comprising: 
A flow block (21) connected to the deflector element (30) and adapted to receive the fluid and the particulate materials (Column 4: line 58 - Column 5: line 3) therein before the deflector element (30) deflects the particulate materials (Column 4: line 58 - Column 5: line 3), the flow block (21) defining: 
A first passage (22) extending along a second axis; and 
A second passage (passage containing 23) extending along a third axis (axis through center of 13) and intersecting the first passage (22).
Regarding Claim 4, Cherewyk discloses the apparatus of claim 3, wherein the first and second axes (along 13) are either coaxial or spaced in a parallel relation; and wherein the second and third axes (along 13 vs through middle of 22) intersect in a perpendicular relation.
Regarding Claim 5, Cherewyk discloses the apparatus of claim 3, wherein the deflector element (30) extends at the intersection between the first and second passages (Figure 2) of the flow block (21).
Regarding Claim 6, Cherewyk discloses the apparatus of claim 5, wherein the cylindrical exterior surface of the deflector element (30) defines opposing leading and trailing portions at which the deflector element (30) has first and second heights, respectively, the first height being a minimal height of the deflector element (30), and the second height being a maximal height of the deflector element (30).
Regarding Claim 7, Cherewyk discloses the apparatus of claim 5, wherein the first passage (22) includes opposing first and second end portions (opposing ends of 22) separated by a first plane, the first and second end portions (opposing ends of 22) of the first passage (22) defining first and second interior surfaces (interior surfaces of first and second portions), respectively, of the flow block (21), the first plane being perpendicular to the second axis along which the first passage (22) extends, and the third axis (axis through center of 13) along which the second passage (passage containing 23) extends lying in the first plane; and 
Wherein the end face (34) of the deflector element (30) is adapted to deflect the particulate materials (Column 4: line 58 - Column 5: line 3) into the second end portion of the first passage (lower end of 22).
Regarding Claim 8, Cherewyk discloses the apparatus of claim 7, wherein the second passage (passage containing 23) includes opposing third and fourth end portions (opposing ends of passage containing 23) separated by a second plane, - 23 -Attorney Docket No. 41791.46US01 Customer No. 27683 the third and fourth end portions (opposing ends of passage containing 23) of the second 
Wherein the third end portion (where 13 enters) of the second passage (passage containing 23) is adapted to receive the fluid and the particulate materials (Column 4: line 58 - Column 5: line 3) therein before the deflector element (30) deflects the particulate materials (Column 4: line 58 - Column 5: line 3); and 
Wherein the fourth end portion of the second passage (passage containing 23) is adapted to receive the fluid after the fluid flows through the plurality of through-holes (41) in the deflector element (30) (F).
Regarding Claim 9, Cherewyk discloses the apparatus of claim 8, wherein the first and third interior surfaces intersect to form a first semielliptical ridge in the flow block (21); 
Wherein the second and fourth interior surfaces intersect to form a second semielliptical ridge in the flow block (21); and wherein the first and second semielliptical ridges, in combination, define an elliptical ridge.
Regarding Claim 10, Cherewyk discloses the apparatus of claim 9, wherein the end face (34) of the deflector element (30) is angled relative to the elliptical ridge of the flow block (21) (cylindrical passageways intersecting inherently form elliptical ridges where intersection occurs).
Regarding Claim 11, Cherewyk discloses the apparatus of claim 9, wherein the second end portion of the deflector element (30) further defines a distal tip portion; and  - 24 -Attorney Docket No. 41791.46US01 Customer No. 27683 wherein the distal tip portion (most extended portion of 31) of the deflector element (30) overlaps the elliptical ridge in the flow block (21) (31 at current extent would overlap at least portion of elliptical ridge formed between intersecting cylindrical passages).
Regarding Claim 12, Cherewyk discloses a system, comprising: 
A wellhead (10) adapted to receive wellbore fluid from an oil and/or gas wellbore; and 
A filter assembly adapted to receive the wellbore fluid from the wellhead, the filter assembly comprising: 
A deflector element (30) adapted to deflect particulate materials (Column 4: line 58 - Column 5: line 3) to thereby separate the particulate materials (Column 4: line 58 - Column 5: line 3) from the wellbore fluid, the deflector element (30) extending along a first axis (along 22) and defining: 
A cylindrical exterior surface (surface of 30); and 
An end face (34) angled relative to the first axis (along 22) and adapted to deflect the particulate materials (Column 4: line 58 - Column 5: line 3) from the wellbore fluid; and 
A plurality of through-holes (41) through which the wellbore fluid is adapted to flow after the particulate materials (Column 4: line 58 - Column 5: line 3) are deflected by the end face (34), the plurality of through-holes (41) being formed through the 
Regarding Claim 13, Cherewyk discloses the system of claim 12, wherein the end face (34) is planar.
Regarding Claim 14, Cherewyk discloses the system of claim 12, wherein the filter assembly further comprises a flow block (21) adapted to receive the wellbore fluid before the deflector element (30) separates the particulate materials (Column 4: line 58 - Column 5: line 3) from the wellbore fluid, the flow block (21) defining: 
A first passage (22) extending along a second axis; and a second passage (passage containing 23) extending along a third axis (axis through center of 13) and intersecting the first passage (22).
Regarding Claim 15, Cherewyk discloses the system of claim 14, wherein the second and third axes (along 13 vs through middle of 22) intersect in a perpendicular relation.
Regarding Claim 16, Cherewyk discloses the system of claim 14, wherein the deflector element (30) extends at the intersection between the first and second passages (Figure 2) of the flow block (21).
Regarding Claim 17, Cherewyk discloses the system of claim 16, wherein the cylindrical exterior surface of the deflector element (30) further defines opposing leading and trailing portions at which the deflector element (30) has first and second heights, respectively, the first height being a minimal height of the deflector element (30), and the second height being a maximal height of the deflector element (30)(longest and shortest distances along cylindrical sides of deflector).
Regarding Claim 18, Cherewyk discloses a  method, comprising: 
Flowing a fluid from an oil and/or gas wellbore and through a wellhead (10); 
Separating particulate materials (Column 4: line 58 - Column 5: line 3) from the fluid using a deflector element (30), the deflector element (30) extending along a first axis (along 22) and defining: 
A cylindrical exterior surface (surface of 30); and 
An end face (34) that deflects the particulate materials (Column 4: line 58 - Column 5: line 3) to separate the particulate materials (Column 4: line 58 - Column 5: line 3) from the fluid, the end face (34) being angled relative to the first axis (along 22); and flowing the fluid through a plurality of through-holes (41) that are formed through deflector element (30), including through each of the end face (34) and the cylindrical exterior surface.
Regarding Claim 19, Cherewyk discloses the method of claim 18, further comprising: 
Before deflecting the particulate materials (Column 4: line 58 - Column 5: line 3) from the fluid using the deflector element (30), receiving the fluid into a flow block (21), the flow block (21) defining:  - 26 -Attorney Docket No. 41791.46US01 Customer No. 27683 
A first passage (22) extending along a second axis; and 
A second passage (passage containing 23) extending along a third axis (axis through center of 13) and intersecting the first passage (22).
Regarding Claim 20, Cherewyk discloses the method of claim 19, wherein the first passage (22) includes opposing first and second end portions (opposing ends of 22) separated by a first plane, the first and second end portions (opposing ends of 22) 
Wherein the deflector element (30) extends at the intersection between the first and second passages (Figure 2) of the flow block (21); and 
Wherein deflecting the particulate materials (Column 4: line 58 - Column 5: line 3) from the fluid using the deflector element (30) comprises: 
Deflecting the particulate materials (Column 4: line 58 - Column 5: line 3) from the fluid and into the second end portion of the first passage (lower end of 22) using the end face (34) of the deflector element (30).
Regarding Claim 21, Cherewyk discloses the method of claim 20, wherein the second passage (passage containing 23) includes opposing third and fourth end portions (opposing ends of passage containing 23) separated by a second plane, the third and fourth end portions (opposing ends of passage containing 23) of the second passage (passage containing 23) defining third and fourth interior surfaces (interior surfaces of third and fourth end portions), respectively, of the flow block (21), the second plane being perpendicular to the third axis (axis through center of 13) along which the second passage (passage containing 23) extends, and  - 27 -Attorney Docket No. 41791.46US01 Customer No. 27683 the second axis along which the first passage (22) extends lying in the second plane; 
Wherein receiving the fluid into the flow block (21) comprises: 

Wherein the method further comprises: 
Receiving the fluid into the fourth end portion of the second passage (passage containing 23) after the fluid flows through the plurality of through-holes (41) in the deflector element (30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679